Response to Amendment
In view of the amendments filed on 12/18/2020, with respect to the incorporation of claim 17 which has been previously indicated as containing allowable subject matter, the rejection of claims under 35 U.S.C. § 103 has been withdrawn. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1, Chung discloses a housing (pedestal that comprises upper cooling plate 41, a heating plate 42, a lower cooling plate 43, a bottom plate 44, and a shaft 45, paragraph [0048], Chung) configured to contain coolant (“inflow and outflow lines are individually accommodated inside the shaft”, paragraph [0033], Chung) and having a coolant flow path (pedestal includes inflow and outflow lines 16a and 16b, respectively, paragraph [0048] and Fig. 1, Chung) in the housing (coolant flows through shaft 45 and conductive plates 41-43, all components are contained within the pedestal) and configured to cause coolant to flow into the housing (inflow line 16a, Fig. 1, Chung) and to flow out (outflow line 16b, Fig. 1, Chung) from the housing (pedestal, paragraph [0048], Chung) after being heated; a sheath heater (sheath heater 6/52, paragraph [0048] Chung) provided in an inside of the housing (pedestal, paragraph [0048], Chung) and configured to heat the coolant (coolant, paragraph [0033], Chung); and a heat conduction plate (conventional heating plate 3/42, paragraphs [0039] and [0048] and Fig. 1, Chung) provided inside the housing (pedestal, paragraph [0048], Chung) and made of a heat-conductive material (aluminum, paragraph [0052], Chung), wherein a portion of the heat conduction plate (heating plate 3/42, paragraph [0048] and Figs. 1 and 5, Chung) is embedded in a shape that encloses an outer circumferential surface of the sheath heater (“heating plate 42 includes a sheath heater 6 or coil heater 52 embedded therein”, paragraph [0048] and Fig. 5, Chung) and is in surface contact with the sheath heater so as to carry out heat conduction with the sheath heater (Fig. 5, Chung), and a remaining portion of the heat conduction plate (heating plate 3/42, paragraph [0044] and Figs. 1 and 5, Chung) is in surface contact with the coolant (recesses 51a and the top surface of the heating plate 3/42 constitute an upper single fluid path and the top surface of the heating plate 3/42 is in surface contact with the coolant, paragraph [0048], Chung) inside the housing (pedestal, paragraph [0048], Chung) such that the coolant (coolant, paragraph [0033], Chung) is heated by heat conducted from the sheath heater (sheath heater 6/52, paragraph [0048] and Figs. 1 and 5, Chung).
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).” Further, MPEP 2111.02 states that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art.”
Examiner takes the position that the apparatus of Chung is of an appropriate dimension to fit into a vehicle and be used in a vehicle. Chung discloses “thickness a of the upper cooling plate 41... lower cooling plate 43 is in a range of about 5 mm to about 40 mm,... thickness b of the heating plate 42 is in a range of about 10 mm to about 50 mm,... and thickness d of the bottom plate 44 is in a range of about 3 mm to about 20 mm.... In some embodiments, the diameter of the plates is about 100 mm to about 3000 mm, typically about 100 mm to about 500 mm” (paragraph [0049]).

Chung also discloses at least one first communication hole (hole 10 associated with inflow line 16a, Fig. 1, Chung) and at least one second communication hole (hole associated with outflow 16b, Fig. 1, Chung), and the coolant moving through the at least one first communication hole (inflow line may have typical temperature of about 0°C to about 100°C paragraph [0041], Chung) has a temperature lower than a temperature of the coolant moving through the at least one second communication hole (outflow line may have a typical temperature of about 15°C to about 400°C, paragraph [0041], Chung), and the coolant flows into the housing through of the housing (pedestal, paragraph [0048], Chung), then sequentially (in series, paragraph [0032], Chung) passes through the at least one first communication hole (through hole 10, Fig. 1, Chung) and the at least one second communication hole to be heated (hole associated with outflow line 16b, Fig. 1, Chung), and then flows out (outflow line 16b, Fig. 1, Chung) to an outside of the housing (pedestal, paragraph [0048], Chung).
As discussed above, Chung discloses a sheath heater being embedded in the conduction plate which is to be understood as a conventional heating plate (paragraph [0039], Chung). 
However, Chung does not explicitly define the term embedded, and wherein the sheath heater and one or more heat conduction plates provided thereon form a 
Watanabe is directed to a heater plate and a method of manufacturing the heater plate. Watanabe teaches the construction of a variety of conventional heater Watanabe). In view of the above, the Examiner takes the position that the term “embedded” used by Chung corresponds to the sheath heater being placed in groove portions in the heating plate.
The process of achieving the limitation of the heat conduction plate is in a shape that encloses an outer circumferential surface of the sheath heater is taken to be as a product by process limitation. Absent an argument of why the act of bending the conduction plate, as opposed to another mechanical process, provides some unique structure, the Examiner takes the position that Chung, as further explained by Watanabe, discloses “wherein a portion of the heat conduction plate is bent in a shape that encloses an outer circumferential surface of the sheath heater”.
Kominami is directed toward a device for heating a medium. Kominami teaches wherein the sheath heater and one or more heat conduction plates provided thereon form a sheath heater unit (heat exchange tubes 21, Fig. 2, Kominami) and a plurality of sheath heater units are stacked (heat exchange element 20, Abstract and Fig. 2, Kominami), such that the coolant flows into the plurality of the sheath heater units through the inlet port (inlet header portion 22, col. 12, ll. 5-17 and Fig. 2, Kominami), passes through all of the at least one first communication hole Kominami) and the at least one second communication hole (communication hole associated with outlet header portion 23, col. 12, ll. 5-17 and Fig. 2, Kominami), and then flows out through the outlet port (outlet header portion 23, col. 12, ll. 5-17 and Fig. 2, Kominami), so that the coolant moves in an extended flow path (as the coolant flows through a plurality of sheath heater units, the path is inherently extended relative to the coolant flow path through a single sheath heater).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chung to incorporate the teachings of Kominami to provide the sheath heater and one or more heat conduction plates provided thereon form a sheath heater unit and a plurality of sheath heater units are stacked, such that the coolant flows into the plurality of the sheath heater units through the inlet port, passes through all of the at least one first communication hole and the at least one second communication hole, and then flows out through the outlet port, so that the coolant moves in an extended flow path. One skilled in the art would have been motivated to combine the references so that dimension in height direction of the device can be reduced. See col. 3, ll. 22-28, Kominanii.

You is directed toward an electric heating element used to heat a fluid. You teaches wherein the sheath heater disposed on the heat conduction plate is bent at least once to form a closed curve including an edge of the heat conduction plate (Fig. 4, You), an inner side (side associated with inlet 301, Fig. 4, You) and an outer side (side associated with outlet 302, Fig. 4, You) of the closed curve are You), and the at least one first communication hole (inlet 301, Fig. 4, You) and the at least one second communication hole (outlet 302, Fig. 4, You) are located in the inner side and the outer side, respectively.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chung to incorporate the teachings of You to provide the sheath heater disposed on the heat conduction plate is bent at least once to form a closed curve including an edge of the heat conduction plate, an inner side and an outer side of the closed curve are separated from each other by the sheath heater, and the at least one first communication hole and the at least one second communication hole are located in the inner side and the outer side, respectively. One skilled in the art would have been motivated to combine the references because doing so allows the fluid to be continually heated in the chamber, thus allowing the fluid to maintain the required temperature. See col 3, ll. 60-63, You.
However, the cited prior art references do not explicitly teach wherein a fist communication hole which is located in a center of the inner side, a second heat conduction plate of another layer has two or more first communication holes, which are respectively located on opposite ends in the inner side of the second heat conduction plate, and the coolant flows into the first communication hole located 
You teaches a first communication hole, which is located on the inner side close to an edge side of the first heat conduction plate. Furthermore, Kominami teaches alternately disposing heat exchange tubes, such that the coolant flows into the first communication hole into another first communication hole located in the opposite ends of the second heat conduction plate.
However, one of ordinary skill in the art at the time of the effective filing date of the present invention would not have been motivated to combine the cited prior art references to reach for a fist communication hole which is located in a center of the inner side, a second heat conduction plate of another layer has two or more first communication holes, which are respectively located on opposite ends in the inner side of the second heat conduction plate, and the coolant flows into the first communication hole located in the center of the first heat conduction plate, branches into the two or more first communication holes located in the opposite ends of the second heat conduction plate, joins again at the first communication hole located in the center and then flows out through the two or more first communication holes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WCG/Examiner, Art Unit 3761    

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761